DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a continuation of Application No. 16/167,337 filed on October 22, 2018, now abandoned, which is a continuation of Application No. 13/950,110 filed on July 24, 2013, now U.S. Patent No. 10,105,356, which claims priority to U.S. Provisional Application No. 61/824,818 filed on May 17, 2013, U.S. Provisional Application No. 61/756,983 filed on January 25, 2013, and U.S. Provisional Application No. 61/675,286 filed on July 24, 2012, which is a continuation-in-part to Application No. 13/363,311 filed on January 31, 2012, now U.S. Patent No. 10,092,552.

Terminal Disclaimer
The terminal disclaimer filed on November 20, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,105,356 and U.S. Patent No. 10,092,552 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on November 20, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Application No. 16/151,141 (U.S. Patent No. 11,224,592) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-53 and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites the limitation "or a pyridone analog compound."  There is insufficient antecedent basis for this limitation in the claim since claim 44 from which claim 45 depends is drawn to the administration of pirfenidone and not to pirfenidone or a pyridine analog compound.
Claims 46 and 48 are indefinite because they are incomplete and do not recite an appropriate term after “the aqueous solution of.”  For the sake of compact prosecution, said claims are interpreted as “the aqueous solution of pirfenidone.”
Claims 47 and 49 are indefinite since they depend upon claim 46 which is indefinite for the reason detailed above.

Claims 51-53 are indefinite since they depend upon claim 45 which is indefinite for the reason as detailed above.
Claim 58 contains the trademark/trade name ESBRIET.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a pharmaceutical formulation and, accordingly, the identification/description is indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 44-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,770,443 (Provided on IDS dated July 7, 2020) in view of Margolin U.S. Patent No. 5,310,562 (Provided on IDS dated July 7, 2020). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘443 are substantially overlapping in scope and the claims of the instant application are rendered obvious over the claims of ‘443.
The cited claims of the instant application claim a method for the treatment of fibrotic lung disease in a human comprising administering by inhalation at least one dose per day of an aqueous solution of pirfenidone at a concentration from about 5.0 mg/ml to about 19 mg/ml and having an osmolarity of from about 50 mOsmol/kg to about 2000 mOsmol/kg to deliver a daily respirable delivered dose of at least 0.8 mg of pirfenidone; wherein the administering step delivers less than 360 mg pirfenidone per day.  Claims 47-49 further claim the aqueous solution of pirfenidone contains a citrate buffer, one or more salts such as sodium chloride, and additional ingredients such as sweeteners.
Claims 1-10 of ‘443 claim an aqueous solution for nebulized inhalation administration consisting of water, pirfenidone at a concentration from about 0.1 mg/ml to about 20 mg/ml; sodium citrate, citric acid, sodium chloride and sodium saccharin, wherein the osmolarity of the aqueous solution is from about 200 mOsmol/kg to about 500 mOsmol/kg and the pH of the solution is about 5 to about 6 for use in a liquid nebulizer.
‘443 does not claim a method for the treatment of fibrotic lung disease such as pulmonary fibrosis.
Margolin teaches 5-methyl-1-phenyl-2-(1H)-pyridone (pirfenidone) as an anti-fibrotic drug for treating and preventing fibrotic lesional tissues (abstract). Margolin specifically teaches that pirfenidone is effective for the treatment of diseases caused by the pathologic and excessive fibrotic accumulations such as pulmonary fibrosis (column
4 lines 28-30).  Margolin teaches that pirfenidone not only arrests the formation of new fibrotic tissue but causes removal of previously formed fibrotic collagen-containing tissue and this has been repeatedly demonstrated in experimentally induced pulmonary
fibrosis and in humans with advanced life-threatening pulmonary fibrosis (column 4 lines
40-47). Margolin specifically demonstrates the anti-fibrotic activity of pirfenidone in pulmonary fibrosis in Example 1 in columns 5-6. Margolin further teaches that clinical human open trials have been undertaken for the treatment of pulmonary fibrosis caused 
	Accordingly, prior to the effective filing date of the instant application it would have been obvious to a person of ordinary skill in the art to use the formulation of ‘443 in a method of treating fibrotic lung disease and thus arrive at the instant invention since Margolin teaches that pirfenidone is known for the treatment of fibrotic lung disease.
	Thus the cited claims of the instant application are rendered obvious over the cited claims of ‘443.

Claims 44-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,028,966 (Provided on IDS dated July 7, 2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘966 are substantially overlapping in scope and the claims of the instant application are rendered obvious over the claims of ‘966.
The cited claims of the instant application claim a method for the treatment of fibrotic lung disease such as pulmonary fibrosis in a human comprising administering by inhalation at least one dose per day of an aqueous solution of pirfenidone at a concentration from about 5.0 mg/ml to about 19 mg/ml and having an osmolarity of from about 50 mOsmol/kg to about 2000 mOsmol/kg to deliver a daily respirable delivered dose of at least 0.8 mg of pirfenidone; wherein the administering step delivers less than 360 mg pirfenidone per day.  Claims 47-49 further claim the aqueous solution of pirfenidone contains a citrate buffer, one or more salts such as sodium chloride, and additional ingredients such as sweeteners.
Claims 1-13 of ‘966 claim a method of decreasing IL-1 levels in the lungs of a mammal diagnosed with pulmonary fibrosis comprising administering by inhalation an aqueous solution of pirfenidone to a mammal diagnosed with pulmonary fibrosis wherein the pirfenidone solution consists of pirfenidone at a concentration from about 0.1 mg/ml to about 20 mg/ml, sodium citrate, citric acid, sodium chloride, and sodium saccharin wherein the osmolarity of the solution is from about 200 mOsmol/kg to about 500 mOsmol/kg, and the pH is about 5 to 6.  
Thus the cited claims of the instant application are rendered obvious over the cited claims of ‘966 since ‘966 is directed to the treatment of fibrotic lung disease comprising an aqueous solution of pirfenidone for administration by nebulization.

Claims 44-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,610,536 (Provided on IDS dated July 7, 2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘536 are substantially overlapping in scope and the claims of the instant application are rendered obvious over the claims of ‘536.

Claims 1-13 of ‘966 claim a method of decreasing IL-1 levels in the lungs of a mammal diagnosed with pulmonary fibrosis comprising administering by inhalation an aqueous solution of pirfenidone to a mammal diagnosed with pulmonary fibrosis wherein the pirfenidone solution consists of pirfenidone at a concentration from about 0.1 mg/ml to about 20 mg/ml, sodium citrate, citric acid, sodium chloride, and sodium saccharin wherein the osmolarity of the solution is from about 200 mOsmol/kg to about 500 mOsmol/kg, and the pH is about 5 to 6.  
Thus the cited claims of the instant application are rendered obvious over the cited claims of ‘536 since ‘536 is directed to the treatment of fibrotic lung disease comprising an aqueous solution of pirfenidone for administration by nebulization.

Claims 44-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,071,741. Although the claims at issue are not identical, they are not patentably distinct from each other the cited claims of the instant application and the cited claims of ‘741 are substantially overlapping in scope and the claims of the instant application are rendered obvious over the claims of ‘741.
The cited claims of the instant application claim a method for the treatment of fibrotic lung disease such as pulmonary fibrosis in a human comprising administering by inhalation at least one dose per day of an aqueous solution of pirfenidone at a concentration from about 5.0 mg/ml to about 19 mg/ml and having an osmolarity of from about 50 mOsmol/kg to about 2000 mOsmol/kg to deliver a daily respirable delivered dose of at least 0.8 mg of pirfenidone; wherein the administering step delivers less than 360 mg pirfenidone per day.  Claims 47-49 further claim the aqueous solution of pirfenidone contains a citrate buffer, one or more salts such as sodium chloride, and additional ingredients such as sweeteners.
Claims 1-15 of ‘741 claim a method of modulating NLRP3 inflammasome activation or NF-Kappa activation in a viral pneumonia patient such that pro-fibrotic cellular responses are reduced comprising administering by inhalation an aqueous solution of pirfenidone wherein the pirfenidone is at a concentration from about 0.1 mg/ml to about 20 mg/ml, sodium citrate, citric acid, sodium chloride, and sodium saccharin wherein the osmolarity of the solution is from about 200 mOsmol/kg to about 500 mOsmol/kg, and the pH is about 5 to 6.  Claim 2 of ‘741 further claims that the reduction of pro-fibrotic cellular responses inhibit the formation or progression of pulmonary fibrosis.
‘741 does not specifically recite the treatment of fibrotic lung diseases such as pulmonary fibrosis.


Claims 44-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/953,144 (U.S. Publication No. 2021/0069165 A1) in view of Margolin U.S. Patent No. 5,310,562 (Provided on IDS dated July 7, 2020). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of copending ‘144 are substantially overlapping in scope and the claims of the instant application are rendered obvious over the claims of copending ‘144.
The cited claims of the instant application claim a method for the treatment of fibrotic lung disease in a human comprising administering by inhalation at least one dose per day of an aqueous solution of pirfenidone at a concentration from about 5.0 mg/ml to about 19 mg/ml and having an osmolarity of from about 50 mOsmol/kg to about 2000 mOsmol/kg to deliver a daily respirable delivered dose of at least 0.8 mg of pirfenidone; wherein the administering step delivers less than 360 mg pirfenidone per day.  Claims 47-49 further claim the aqueous solution of pirfenidone contains a citrate buffer, one or more salts such as sodium chloride, and additional ingredients such as sweeteners.
Claims 1-14 of copending ‘144 claim an aqueous solution for delivery by a liquid nebulizer comprising one or more respirable delivered doses per day of an aqueous solution comprising water and pirfenidone at a concentration from about 5.0 mg/mL to about 20 mg/mL, the aqueous solution having an osmolality of from about 50 mOsmol/kg to about 2000 mOsmol/kg, wherein the one or more daily respirable delivered doses is at least 0.8 mg of pirfenidone; wherein the total daily respirable delivered dose of pirfenidone deliverable by a liquid nebulizer does not exceed 360 mg/day, wherein the respirable delivered dose is therapeutically effective to treat IPF by reducing decline in forced vital capacity (FVC) in the lung of the adult human.
Copending ‘144 does not claim a method for the treatment of fibrotic lung disease such as pulmonary fibrosis.
Margolin teaches 5-methyl-1-phenyl-2-(1H)-pyridone (pirfenidone) as an anti-fibrotic drug for treating and preventing fibrotic lesional tissues (abstract). Margolin specifically teaches that pirfenidone is effective for the treatment of diseases caused by the pathologic and excessive fibrotic accumulations such as pulmonary fibrosis (column
4 lines 28-30).  Margolin teaches that pirfenidone not only arrests the formation of new fibrotic tissue but causes removal of previously formed fibrotic collagen-containing tissue and this has been repeatedly demonstrated in experimentally induced pulmonary
fibrosis and in humans with advanced life-threatening pulmonary fibrosis (column 4 lines

	Accordingly, prior to the effective filing date of the instant application it would have been obvious to a person of ordinary skill in the art to use the formulation of copending ‘144 in a method of treating fibrotic lung disease and thus arrive at the instant invention since Margolin teaches that pirfenidone is known for the treatment of fibrotic lung disease.
	Thus the cited claims of the instant application are rendered obvious over the cited claims of copending ‘144.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 44-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/379,834 (U.S. Publication No. 2021/0346399 A1) in view of Margolin U.S. Patent No. 5,310,562 (Provided on IDS dated July 7, 2020). 

The cited claims of the instant application claim a method for the treatment of fibrotic lung disease in a human comprising administering by inhalation at least one dose per day of an aqueous solution of pirfenidone at a concentration from about 5.0 mg/ml to about 19 mg/ml and having an osmolarity of from about 50 mOsmol/kg to about 2000 mOsmol/kg to deliver a daily respirable delivered dose of at least 0.8 mg of pirfenidone; wherein the administering step delivers less than 360 mg pirfenidone per day.  Claims 47-49 further claim the aqueous solution of pirfenidone contains a citrate buffer, one or more salts such as sodium chloride, and additional ingredients such as sweeteners.
Claims 1-8 of copending ‘834 claim an aqueous solution of pirfenidone for the treatment of interstitial lung disease in a subject, wherein the treatment comprises nebulized administration from a nebulizer by inhalation to the subject, the aqueous solution comprising: water, pirfenidone at a concentration from about 4.0 mg/mL to about 16.0 mg/mL; a citrate buffer formulated with sodium citrate; sodium chloride at a concentration between 100mM and 200 mM); and a taste masking agent that is sodium saccharin, present at a concentration between 0.1 mM and 0.9 mM, wherein the concentration of sodium saccharin is between 0.1 mM and 0.4 mM at pirfenidone concentrations of about 4.0 mg/ml and wherein the concentration of sodium saccharin is between 0.5 mM and 0.9 mM at pirfenidone concentrations of about 16.0 mg/ml; 
Copending ‘834 does not claim a method for the treatment of fibrotic lung disease such as pulmonary fibrosis.
Margolin teaches 5-methyl-1-phenyl-2-(1H)-pyridone (pirfenidone) as an anti-fibrotic drug for treating and preventing fibrotic lesional tissues (abstract). Margolin specifically teaches that pirfenidone is effective for the treatment of diseases caused by the pathologic and excessive fibrotic accumulations such as pulmonary fibrosis (column
4 lines 28-30).  Margolin teaches that pirfenidone not only arrests the formation of new fibrotic tissue but causes removal of previously formed fibrotic collagen-containing tissue and this has been repeatedly demonstrated in experimentally induced pulmonary
fibrosis and in humans with advanced life-threatening pulmonary fibrosis (column 4 lines
40-47). Margolin specifically demonstrates the anti-fibrotic activity of pirfenidone in pulmonary fibrosis in Example 1 in columns 5-6. Margolin further teaches that clinical human open trials have been undertaken for the treatment of pulmonary fibrosis caused by asbestos, as well as pulmonary fibrosis idiopathic in nature, and clinical impressions were highly favorable (column 9 lines 25-35).  Margolin further teaches that medical preparations include capsules, tablets, powders, granules, syrups, injection, cream, ointment, inhalation, eye drop, suppositories, and pills (column 9 line 65-column 10 lines 27). Claims 13 and 14 of Margolin specifically claim the use of pirfenidone as an inhalable fluid for the treatment of fibrotic lesional tissue.

	Thus the cited claims of the instant application are rendered obvious over the cited claims of copending ‘834.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 44-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/576,830. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of copending ‘830 are substantially overlapping in scope and the claims of the instant application are rendered obvious over the claims of copending ‘830.
The cited claims of the instant application claim a method for the treatment of fibrotic lung disease in a human comprising administering by inhalation at least one dose per day of an aqueous solution of pirfenidone at a concentration from about 5.0 mg/ml to about 19 mg/ml and having an osmolarity of from about 50 mOsmol/kg to about 2000 mOsmol/kg to deliver a daily respirable delivered dose of at least 0.8 mg of pirfenidone; wherein the administering step delivers less than 360 mg pirfenidone per day.  Claims 47-49 further claim the aqueous solution of pirfenidone contains a citrate buffer, one or more salts such as sodium chloride, and additional ingredients such as sweeteners.
Claims 1-10 of copending ‘830 claim a composition for clinically efficacious treatment of idiopathic pulmonary fibrosis in an adult human comprising: delivering a therapeutically effective dose of pirfenidone or a pyridone analog compound to the lung of the adult human by inhalation of an aerosol formed by nebulization of an aqueous solution comprising water; pirfenidone, at a concentration from about 5.0 to about 19.0 mg/mL; a permeant ion concentration of between about 0.1% and about 5.0%,
wherein the permeant ions are chloride ions, bromide ions, or a combination thereof; a citrate or phosphate buffer; and a taste masking agent at a concentration of between 0.1 and 2.0 mM, wherein a total daily dose of inhaled pirfenidone does not exceed 480 mg, and wherein the therapeutically effective dose treats idiopathic pulmonary fibrosis by reducing a decline in forced vital capacity (FVC) in the lung of the adult human.
Although copending ‘830 does not claim a method of treating a fibrotic lung disease such as pulmonary fibrosis, a method for treating pulmonary fibrosis is rendered obvious since copending ‘830 specifically claims that the intended use for the claimed composition is for clinically efficacious treatment of idiopathic pulmonary fibrosis in an adult human.
Thus the cited claims of the instant application and the cited claims of copending ‘830 are mutually obvious and thus not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1-43 are canceled.  Claims 44-58 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM